Name: Council Decision of 22 February 1999 repealing Common Position 98/448/CFSP concerning Belarus
 Type: Decision
 Subject Matter: international affairs;  Europe;  executive power and public service; NA;  international law
 Date Published: 1999-02-27

 Avis juridique important|31999D0156Council Decision of 22 February 1999 repealing Common Position 98/448/CFSP concerning Belarus Official Journal L 052 , 27/02/1999 P. 0001 - 0001COUNCIL DECISION of 22 February 1999 repealing Common Position 98/448/CFSP concerning Belarus (1999/156/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,(1) Whereas on 9 July 1998 the Council defined Common Position 98/448/CFSP (1) imposing a visa ban against members of the Government of Belarus following certain measures taken by that Government affecting the residences of ambassadors from several Member States of the European Union at the Drozdy diplomatic compound in Minsk;(2) Whereas on 25 January 1999 the Council concluded that these visa restrictions could be lifted if the Government of Belarus respected the agreement reached on Drozdy on 10 December 1998;(3) Whereas the Council, while reaffirming its interest in a continued constructive dialogue with Belarus, is satisfied that the Government of Belarus has so far fulfilled the terms of that agreement;(4) Whereas the Council intends to monitor closely the development of this situation in Belarus and to review this decision if necessary,HAS DECIDED AS FOLLOWS:Article 1 1. Common Position 98/448/CFSP is hereby repealed.2. The development of the situation concerning the residences of ambassadors from several Member States of the European Union at the Drozdy diplomatic compound in Minsk will be monitored by the Council, to which the Presidency and the Commission shall regularly report. Should there be any deterioration in this situation, the Council shall immediately review this Decision.Article 2 This Decision shall take effect on the day of its adoption.Article 3 This Decision shall be published in the Official Journal.Done at Luxembourg, 22 February 1999.For the CouncilThe PresidentH.-F. von PLOETZ(1) OJ L 195, 11. 7. 1998, p. 1.